Citation Nr: 1335047	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  10-13 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received reopen a claim of entitlement to service connection for a psychiatric disability.  

2.  Entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD), major depressive disorder, adjustment disorder, and dysthymia.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to September 1987

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.    

The Veteran testified at a Travel Board hearing in June 2010.

The issues of entitlement to service connection for a psychiatric disability and entitlement to TDIU are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Service connection for PTSD was last denied by a March 2008 rating decision.  The Veteran did not perfect an appeal of that decision.

2.  The evidence received since the March 2008 rating decision is new and raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disability.

CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously denied claim of service connection for a psychiatric disability has been received.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran originally submitted a claim of entitlement to service connection for stress syndrome in October 1987.  The claim was denied by the RO in a March 1988 rating decision.  The Veteran did not perfect an appeal of that decision and the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  The Veteran submitted an application to reopen a claim of entitlement to service connection for a psychiatric disability in February 2005, a claim for PTSD in August 2006, and a claim for PTSD in September 2007.  The RO declined to reopen the claims in rating decisions dated in September 2005, February 2007, and March 2008.  As a result, service connection for a psychiatric disorder may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the time of the last final disallowance of the claims.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a) (2013).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the prior final denial, the evidence before VA consisted of service medical records; VA examination reports dated in December 1987, June 1999, February 2007, and December 2008; private treatment records from various providers including Minot Air Force Base, Trinity Riverside, Trinity Hospital, and HC-Medical Arts 3 East; and statements from the Veteran.  

The service medical records show that the Veteran was treated for adjustment reaction with depressed mood in November 1984.  In March 1987, the Veteran was diagnosed with work-related stress.

The December 1987 VA examination shows a diagnosis of generalized anxiety disorder.  The other VA examination reports are unrelated to the claimed psychiatric disability. 

The various private treatment reports show treatment for and diagnoses of mixed depression with anxiety, major depressive disorder, generalized anxiety disorder, panic disorder without agoraphobia, and PTSD.  

The RO last denied the claim in a March 2008 rating decision.  At that time the RO declined to reopen the claim.  The basis of the denial of the claim of service connection for PTSD was that the evidence submitted was not new or material.  

The Veteran submitted a claim to reopen a claim for service connection for a psychiatric disability in April 2009.  Evidence associated with the claims file since the final prior denial consists of additional private treatment reports from Trinity Hospital, Vet Center, and statements from T. Eaton, Ph.D., and L. Larson, M.S., L.P.C.C.; statements from the Veteran; and VA examination reports dated in December 2008, August 2009, and October 2009.

The evidence received since the prior denial was not previously of record, and specifically addresses the issue before the Board.  The Board finds that the new evidence is material.  38 C.F.R. § 3.156 (2013).  Since the final prior denial, the Veteran has submitted evidence of a stressor, that she was the victim of physical and sexual spousal abuse during service.  The Veteran has also submitted testimony that her psychiatric disorders began during service and have persisted since that time.  The Veteran is competent as a lay person to provide testimony regarding continuity of symptoms and self-treatment.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (where a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is medical in nature and is capable of lay observation).  The Veteran has also submitted evidence of a link between her PTSD and sexual trauma which occurred during service.  Consequently, the Board concludes that the evidence is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

Accordingly, the claim for service connection for a psychiatric disability is reopened.  To that extent only, the claim is allowed.


ORDER

New and material evidence has been received to reopen a claim of service connection for a psychiatric disability.  To that extent only, the claim is allowed.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the underlying claim of entitlement to service connection for a psychiatric disability and the claim of entitlement to a TDIU can be reached 

With regard to the claim for service connection for a psychiatric disability, the Veteran was provided a VA examination in October 2009.  Following a review of the claims file and examination of the Veteran, the examiner diagnosed the Veteran with major depressive disorder and concluded that the majority of the Veteran's contemporary symptoms had their origin in about 2006 to the present and were not referable to her active service.  

Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The October 2009 VA examiner did not provide an adequate opinion with regard to the etiology of the Veteran's major depressive disorder and did not apply the correct standard.  Moreover, the examiner did not reference any of the voluminous treatment reports of record which document various psychiatric diagnoses including PTSD, adjustment disorder, and dysthymia, in addition to major depressive disorder.  Consequently, another examination and nexus opinion is necessary before a decision on the merits of the claim can be reached.

With regard to the TDIU claim, VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the obtaining or retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).

The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).   In making the determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19 (2013).

In this case the Veteran is service-connected for vaginal hysterectomy and bilateral salpingo-oophorectomy, rated 50 percent; asthma, rated 30 percent; diabetes mellitus, rated 20 percent; right knee disability, rated 10 percent; right peroneal nerve damage with mild foot drop, rated 10 percent; post-operative decompression of the first dorsal compartment of the left (minor) wrist, rated 0 percent; status-post appendectomy, rated 0 percent; and allergic rhinitis, rated 0 percent.  The combined service-connected disability rating is 80 percent.

The Veteran was provided a VA examination in August 2009 at which time the examiner opined that the Veteran was not precluded from maintaining gainful sedentary employment.  As that examination was performed four years ago, it is unclear whether any of the Veteran's service connected disabilities may preclude her from obtaining or maintaining any gainful employment.  That examination is stale and a newer examination is needed.

VA outpatient treatment reports after October 2011 are not associated with the claims file.  It is unclear whether there are any additional relevant VA records.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records since October 2011.  

2.  With regard to the claim of entitlement to service connection for a psychiatric disability, schedule the Veteran for a VA mental disorders examination with a psychiatrist or a psychologist.  The examiner must review the claims file and must note that review in the report.  The report of examination should include a complete rationale for all opinions expressed.  Any necessary tests, including psychiatric testing, should be obtained.  The examiner should attempt to reconcile the current opinion with the other opinions of record.  The examiner should provide the following information:

(a)  Provide a full multiaxial diagnosis pursuant to DSM-IV.  Specifically state whether each criterion for a diagnosis of PTSD is met.

(b)  If a diagnosis of PTSD is appropriate, comment upon the link between the current symptomatology and any in-service stressor reported by the Veteran and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's active service, including reported physical and sexual assaults by her husband during active service.  

(c)  With regard to the variously diagnosed psychiatric disorders of record, including major depressive disorder, adjustment disorder, and dysthymia, the examiner should specifically state whether it is at least as likely as not (50 percent or greater probability) that any of the disorders are related to the Veteran's active service.

(d)  If the examiner determines that any psychiatric disorder is related to the Veteran's period of active service, the examiner should specifically indicate whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran is precluded from obtaining or maintaining any gainful employment (consistent with her education and occupational experience) solely due to her psychiatric disability.

3.  Then, schedule the Veteran for a VA examination for her TDIU claim.  The examiner must review the claims file and should note that review in the report.  The examiner should specifically indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran is precluded from obtaining or maintaining gainful employment (consistent with her education and occupational experience) solely due to her service-connected disabilities of vaginal hysterectomy and bilateral salpingo-oophorectomy; asthma; diabetes mellitus; right knee disability; right peroneal nerve damage with mild foot drop; post-operative decompression of the first dorsal compartment of the left wrist (minor); status-post appendectomy; and allergic rhinitis) either individually or in conjunction with one another.  The examiner must provide an opinion as to the impact of the service-connected disabilities on the Veteran's employability without consideration of the nonservice-connected disabilities and age.  If the Veteran's service-connected disabilities do not render her unemployable, the examiner should report the type of employment which the Veteran would be capable of performing with her current service-connected disabilities, considering her current skill set and educational background, and should note what accommodations would be needed due to service-connected disability for her to retain employment.

4.  Then, readjudicate the issues on appeal.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


